 Case 0:21-cr-60225-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 1 of KS
                                                                               7


                                                                                       Aug 3, 2021
                            U N ITED STA TES D ISTR ICT CO U R T
                            SO UTH ERN D ISTR ICT O F FL O RID A
                       21-60225-CR-ALTMAN/HUNT
                       CA SE N O .
                                      21U.S.C.j846
                                      21U.S.C.j841(a)(1)
IJM TED STA TE S O F AM ERIC A

VS!

A LD O ALBER T O FL oR Es and
SAM A N TH A R O D W G UE Z,

D efendants.


                                        IND ICTM ENT

       The Grand Jury charges that:

                                            CO U N T 1
                        C onspiracy to Distribute a C ontrolled Substance
                                        (21U.S.C.j846)
      Beginningin oraroundJanuary 2021,anbcontinuingthrough on oraboutM ay 25,2021,in
Browazd Cotmty,in theSouthern Distrid ofFlorida,thedefendants,

                               ALDO ALBERTO FLoREs and
                                SAM AN TH A R O D W G UEZ,

didknowingly andwillfully combine,conspire,confederate,and agreew ith each otherandwithpersons

known and unknown to the Grand Jury,to distribute a controlled substance,in violation ofTitle 21,

UrlitedStatesCode,Section 841(a)(1);a11inviolationofTitle21,United StatesCode,Section 846.
      W ith respectto ALD O A LBER TO FL O RE S and SA M A N TH A R O DR IG U EZ,the am ount

involved in theconspiracy attributableto each ofthem asaresultoftheirown conduct,andtheconduct  .




ofotherconspirftors reasonably foreseeable to each ofthem ,isa m ixmre and substance containing a

detectable nmountoffentanyl,aSchedule11controlled substance,in violation ofTitle21, United States

Code,Section 841(b)(1)(C),and ten (10)gram s or m ore of a mixtm e and substance containing a
                                           .




detectableamountofpara-fluorofentanyl,a Schedule1controlled substanceanalogueasdefined in Title
 Case 0:21-cr-60225-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 2 of 7



21,United States Code,Section 802(32)(A),knowing thatthe substance was intended forhlzman
consum ption as provided in Title 21,U nited States Code,Section 813,in violation ofTitle 21,U nited

StatesCode,Section 841(b)(1)(B).
                                               C O UN T 2
                                  D istribute a C ontrolled Substance
                                        (21U.S.C.j841(a)(1))
       On or aboutFebruary 24,2021,in Brow ard County,in the Southem District of Florida,the

defendants,

                                  ALD O A LBER TO FLo RE s and
                                   SA M A N TH A R O DW G U EZ,

did ltnow ingly and intentionally distribute a controlled substance,in violation ofTitle 21,U nited States

Code,Section 841(a)(1)andTitle18,UnitedStatesCode,Section2.
       Ptlrsuantto Title 21,United StatesCode,Sedion 841(b)(1)(C),itisfartheralleged thatthis
violation involved a mixtttre and substance containing a detectable am otmtoffentanyl,a Schedule 11

controlled substance.

                                               CO U N T 3
                                  D istribute a Controlled Substance
                                        (21U.S.C.j841(a)(1))
       On or about M arch 18, 2021,in Brow ard County,in the Southern D istrict of Florida,the

defendants,

                                  ALDO ALBERTO FLORES and
                                   SAM ANTH A RODRIGUEZ,

did knowingly and intentionally distributeacontrolled substance,in violation ofTitle21,United States

Code,Section841(a)(1)andTitle18,UnitedStatesCode,Section2.
       Ptlrsuantto Title21,United States Code,Section 841(b)(1)(C),itisfurtheralleged thatthis
violation involved a m ixture and substance containing a detectable am ount of fentanyl,a Schedule 11
                                                  2
Case 0:21-cr-60225-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 3 of 7



controlled substance.

                                              CO U NT 4
                                 D istribute a C ontrolled Substance
                                       (21U.S.C.j841(a)(1))
       On or about M ay 25, 2021,in Broward County, in the Southern District of Flolida,the

defendants,

                                 ALDO ALBERTO FLo REsand
                                    SAM ANTHA RODW GUEZ,
did knowingly and intentionally distributea controlled substance,in violation ofTitle21,Urlited States

Code,Section 841(a)(1)andTitle18,UnitedStatesCode,Section2.
       Pursuantto Title 21,United StatesCode,Section 841(b)(1)(C),itisfurtheralleged thattllis
violation involved a mixture and substance containing a detectable nmountoffentanyl,a Schedule 11

controlled substance.

       Ptlrsuantto Title21,United StatesCode,Section 841(b)(1)(B),itisfurtheralleged thatthis
violationinvolvedten(10)gramsormoreofamixttlreandsubstancecontainingadetectableamountof
paza-fluorofentanyl,a Schedule 1controlled substance analogtle as defined in Title 21,United States

Code,Section 802(32)(A),knowingthatthesubstancewasintendedforhumanconmlmptionasprovided
in Title 21,U nited States Code,Section 813.

                                 FO R FEITU RE A LLEG A TIO N S

               The allegationsofthislndictmentarere-alleged and by thisreferencef'
                                                                                 ully incorporated

herein forthe purpose ofalleging crim inalforfeitureto theU nited States of Am erica ofcertain property

in which the defendants,ALDO ALBERTO FLORES and SAM ANTHA RODRIG UEZ,has an

interest.



                                                  3
Case 0:21-cr-60225-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 4 of 7



              Upon conviction ofaviolation ofTitle21,United StatesCode,Sections841(a)(1)and
846,thedefendantso convictedshallforfeittotheUnited StatesofAmerica,ptlrsuanttoTitle21,United

StatesCode,Section 853(a)(1)-(2),anypropertyconstitm ing,orderived from,any proceedsobtained,
directly orindirectly,asaresultofsuch violation,and anypropertythatwasused orintendedtobeused,

in any m annerorpart,to comm itorfacilitatethecom mission ofsuch violation.

        Al1ptlrsuantto Title 21,United States Code,Section 853,and the procedures setforth atTitle

21,United States Code,Section 853,as m ade applicbble by Title 28,United States Code,Section

2461(c).
                                                        A TRIJE BILL



                                                        FO           N-'
                             h
 z..-                            *


R ;M A N T 10 G ON ZM EZ
ACTFNG UNITED STATES ATTORNEY
        +

  - .-.                                   ( op
A lA Y J'M B    ER
a sslsvv v o lvs o     svavssavvoarv-
                                    hl'hwmn
                                          l&,
                                            :
       Case 0:21-cr-60225-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 5 of 7
                                                UM TED STAT ESDISTR ICT CoURT
                                                SOUTH ERN DISTRICT O F FLORIDA

      UM TED STATESOF AM ERICA                              CASE NO.
       V.
       ALDO ALBERTO FLORES and                              C ERTIFICATE O F TRIA L ATTORN EY*
       SAMANTHA RODRIGUEZ,
                                                            Superseding CaseInformation:
                                   Defendants/
        Courtoivision:tselectone)                           Newdefendantts) I
                                                                            --IYes I--INo
        r-lMiami F-lKeyWest FZ FTL                          Numberofnewdefendants
        I--IWPB IN FTP                                      Totalnumberofcounts
            1.1havecarefully corlsideredtheallegationsoftheindictment,thenum berofdefendants,thenumberofproh ble
              witnessesandthelegalcomplexitiesoftheIndictm ent/lnform ation atlachedhereto.
            2.lnm awarethattheinform ation supplied on thisstatem entwillberelied upon by theJudgesofthisCoul'tin
              settingtheircalendarsand schedulingcriminaltrialsunderthemandateofthe Speedy TrialAct,
              Title28 U.S.C.Section 3161.
            3.lnterpreter:(YesorNo) NO
              Listlanguageand/ordialect
            4.Thiscase willtake 3 daysforthepartiestotry.
            5.Pleasecheck appropriatecategory andtypeofoffenselistedbelow :
                 (Checkonlyone)                           (Checkonlyone)
             I 0to5days               Iu
                                       z                   Petty              (7l
             11 6to10days             (71                  Minor              (71
             lIl 11to20days           l71                  Misdemeanor        (71
             IV 21to60days            (71                  Felony             Lz
             V 61daysandover          E7I
            6.HastiliscasepreviouslybeenfiledinthisDistrictCotu't? (YesorNo) No
               Ifyes:Judge                                  CaseNo.
               (Attachcopyofdispositiveorder)
               Hasacomplaintbeenfiledinthismatter? (YesorNo)NO
               Ifyes:M agistrateCase No.
               Related m iscellaneousnumbers:
               Defendantts)infederalcustodyasof
               Defendantts)instatecustodyasof
               Rule20 from theDistrictof
               lsthisapotentialdeathpenaltycase?(YesorNo) NO
            7. Doesthiscase originatefrom am atterpending intheCentralRegion oftheU .S.Atlorney'sOfficepriorto
               August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
            8. D oesthiscase originatefrom am atterpending intheN orthernRegionoftheU .S.Attorney'sOffice priorto
               August8,2014(Mag.JudgeShaniekM aynard?(YesorNo) No
            9.D oesthiscase originatefrom am atterpending intheCentralRegion oftheU .S.Attorney'
                                                                                               sOfficepriorto
               October3,20l9(Mag.JudgeJaredStrauss)?(YesorNo) No



                                                                        A A J.A EXA NDER
'
                                                                        AssistantUnited StatesAttorney
                                                                        CourtID No.      A5502506
    *penaltySheetts)attachH                                                                              REV 3/19/2l
'




    Case 0:21-cr-60225-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 6 of 7


i
E
i                             UM TED STATE S D ISTR ICT C O U RT
                              SO UTH ERN D ISTR ICT O F FLO R IDA

                                         PENA LTY SH EET

     Defendant'sN am e:    M UD O A LBER TO FLO RES

     Count 1

     Conspiracy toDistdbuteaControlled Substance

     Title21,United StatesCode,Section 846

     M ax.Penalty: 40 Years' Imprisonm ent with M andatory M inimum 5 Years' Imprisonm ent;
     $5,000,000Fine;SuperdsedReleaseof4Year,uptoLife(para-fluorofentanyl)                         '
     20Years'Impdsonment;$1,000,000Fine;SupervisedReleaseof3YearsuptoLife(fentanyl)
     Cotm ts2-3

     Distributea Controlled Substance

     Title21,UnitedStatesCode,Section 841(a)(1)
     M ax.Penalty:20 Years'Imprisonment;$1,000,000 Fine;Supervised Release of3 Yearsup to
     Life

     Count4

     Distributea Controlled Substance

     Title21,United StatesCode,Section 841(a)(1)
     M ax. Penalty: 40 Y ears' lm prisonm ent w ith M andatory M inim um 5 Y ears' Im prisonm ent;
     $5,000,000Fine;SupelwisedReleaseof4YearsuptoLife(para-fluorofentanyl)
     20Years'lmprisonment;$1,000,000Fine;SupervisedReleaseof3YearsuptoLife(fentanyl)
     *R efers only to possible term ofincarceration,does notinclude posjible fines,restitution,
     specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
I
    Case 0:21-cr-60225-RKA Document 1 Entered on FLSD Docket 08/04/2021 Page 7 of 7




                                U NITED STA TES D ISTRIC T C O UR T
                                SO U TH ER N DISTRIC T O F FLO R ID A

                                          PEN AT,TY SH EET

     D efendant'sN am e:     SA M A NTH A R O D RIG UEZ

     Cotmt 1

     Conspiracy to D istribute a Controlled Substance

     Title 21,Urlited States Code,Section 846

     M ax.Penalty: 40 Years'Imprisonment with M andatory M inimllm 5 Years' lmprisonm ent;
     $5,000,000Fine;SupervisedReleaseof4YearsuptoLife(para-fluorofentanyl)
     20Years'Imprisonment;$1,000,000Fine;SupervisedReleaseof3YearsuptoLife(fentanyl)
     Cotm ts 2-3

     D istribute a Controlled Substance

     Title21,UnitedStatesCode,Section841(a)(1)               .
     M ax.Penalty:20 Years'Imprisonm ent;$1,000,000 Fine;Supervised Release of3 Yearsup to
     Life

     Cotm t4

     D istribute a Controlled Substance

     Title21,UnitedStatesCode,Section841(a)(1)
     M ax.Penalty: 40 Years'lmprisonm ent with M andatory M inimtlm 5 Years' lmprisonm ent;
     $5,000,000Fine;SupervisedReleaseof4YearsuptoLife(para-fluorofentanyl)
     20Years'lmprisonment'
                         ,$1,000,000Fine;SupervisedReleaseof3YearsuptoLife(fentanyl)
     *R efers only to possibleterm ofincarceration,does notinclude possible fines,restitution,
     specialassessm ents,paroleterm s,or forfeituresthatm ay be applicable.
